Worley, Judge,
dissenting.
In my opinion the record and the legislative history of paragraph 1503 clearly support the conclusion reached by the Customs Court that the instant merchandise should be classified under that paragraph as beads not specially provided for. The following excerpt from the appellee’s brief is particularly apt to the circumstances here:
* * * Each unit in the exhibits consists of a string with a number of hollow glass beads in a variety of colors strung thereon and held in place by a simple knot at each end of the string. There is no hook, catch, medallion, or accouterment of any kind whatsoever which could possibly characterize any of the units as anything more than strung beads. Only if the mere stringing of beads can advance them beyond the condition of strung beads can these exhibits be considered as more or other than strung beads. (Italics supplied.)
I would affirm.